OPINION

Per Curiam:

In separate actions consolidated for trial, appellant Richards sought to (1) foreclose on a deed of trust securing a promissory note, and (2) set aside a transfer of property allegedly made to defraud creditors. Respondents moved for and were granted summary judgment.
Appellant here contends summary judgment was not proper because numerous issues of material fact are in dispute. Even viewing the record, as we must, in a light most favorable to appellant, we perceive no such dispute in the material facts; accordingly, the district court judgment is affirmed. NRCP 56; Olson v. Iacometti, 91 Nev. 241, 533 P.2d 1360 (1975).